              Case 2:19-cv-01278-BJR Document 216 Filed 08/06/20 Page 1 of 4




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
                                         )
 8   WAG ACQUISITION, L.L.C.,            )
                                         )                  CASE NO. 2:19-cv-01278-BJR
 9                     Plaintiff,        )
                                         )                  SCHEDULING ORDER
10                 v.                    )
                                         )
11   FLYING CROCODILE, INC., d/b/a/ FCI, )
     INC., et al.,                       )
12                                       )
                       Defendants.       )
13   ____________________________________)

14

15

16   215. The Report presents the Court with a proposed schedule (including some minor disputes), an

17   unresolved dispute over bifurcation of discovery, and a request to adopt several discovery-related

18   limitations. Based on its review of the Report, the Court will order as follows.
19
            First, the Report provides a proposed schedule with some minor dates in dispute. Id. at
20
     11 14. The Court will set the deadlines as follows
21
                              Milestone                              Deadline
22

23                                                        September 18, 2020
                  WAG appeals
24                                                        September 25, 2020
                  Stay
25                                                        September 30, 2020
                                                      1
              Case 2:19-cv-01278-BJR Document 216 Filed 08/06/20 Page 2 of 4




                  Motion to Stay
 1                Defendants to produce HLS               October 2, 2020
 2                source code modification for
                  WAG review in New York
 3                WAG to serve supplemental               October 14, 2020
                  disclosure of asserted claims and
 4                infringement contentions and
                  motion to amend infringement
 5                contentions
 6                Defendants to serve supplemental        November 12, 2020
                  invalidity (and accompanying
 7                document production) and motion
                  to amend invalidity contentions
 8                Defendants to file motion for           November 12, 2020
                  leave to amend answer and
 9
                  counterclaim re inequitable
10                conduct, including motion to
                  compel Abramson deposition
11                Parties to exchange amended             December 9, 2020
                  proposed constructions and
12                extrinsic evidence
13                Parties to submit joint claim           January 15, 2021
                  construction and prehearing
14                statement
                  Expert disclosures on claim             January 15, 2021
15                construction
                  Completion of claim construction        February 24, 2021
16
                  discovery, including experts
17                File opening claim construction         March 24, 2021
                  briefs
18                File responding claim                   April 14, 2021
                  construction briefs
19

20          The Court will reserve setting a date for the filing of a motion by Defendants on invalidity

21   based on indefiniteness and ineligibility based on 35 U.S.C. §101 until after claim construction.

22   The Court will schedule claim construction and a technical hearing after claim construction
23
     briefing has been submitted. The Court will schedule the remaining requested deadlines after it
24
     rules on claim construction.
25
                                                      2
              Case 2:19-cv-01278-BJR Document 216 Filed 08/06/20 Page 3 of 4




            Sections of the Report also suggest that Plaintiff wishes to challenge the bifurcation of
 1
     discovery ordered by the transferring Court, Dkt. No. 93, now that the case is before this Court.
 2

 3   See Dkt. No. 215 at 24 5. The Court requires additional briefing to determine whether an end to

 4   bifurcation is appropriate. Plaintiff shall submit a motion together with its brief on that subject no
 5   later than October 3, 2020. Defendants shall respond no later than October 24, 2020 and Plaintiff
 6
     may reply in support of its motion no later than November 8, 2020.
 7
                                                                                   -discovery order, Dkt.
 8
     No. 58, Fed. R. Evid. 502(d) Order, Dkt. No. 59, and Discovery Confidentiality Order, Dkt. No.
 9

10   83. Dkt No. 215 at 16, 23. This Court hereby adopts those orders. The parties also ask the Court

11   to adopt several stipulated limitations on discovery, including:

12
            1. Document requests: Each side may serve up to 15 document requests.
13          2. Requests for Admissions: Each side may serve up to 10 requests for admission.
14          3. Interrogatories: Each side may serve up to 15 interrogatories.

15          4. 30(b)(6) and 30(b)(1) Depositions: Each side may take up to 25 hours of deposition
               testimony of 30(b)(1) and 30(b)(6) witnesses. With respect to a 30(b)(6) witness, the
16             minimum counted time for deposing a specific 30(b)(6) witness is 3 hours. So long as
               the total amount of time does not exceed 25 hours, there is no limitation to the number
17             of hours to be taken of a specific defendant.
18          5. Third-party damages fact witnesses: Each side may take up to 15 hours deposition
               testimony of third-party damages fact witnesses.
19
            6. The parties have previously agreed that they are not required to include in their
20             privilege logs any protected documents that came into existence on or before the
               Plaintiff filed its original Complaint in this action.
21
            7. An expert who submits a report or declaration on behalf of a side may be deposed for
22             7 hours by the opposing side regarding each such report or declaration, subject to the
               following limitations. An expert who submits more than one report involving more than
23             one issue on behalf of a side may be deposed for 3 hours plus 4 hours per report. For
               example, an expert who submits an expert report only on the issue of infringement is
24             limited to 7 hours of deposition time, while an expert who submits expert reports on
               the issues of infringement and validity is limited to 11 hours of deposition time, with
25
               no more than 7 hours devoted to each report.
                                                    3
      Case 2:19-cv-01278-BJR Document 216 Filed 08/06/20 Page 4 of 4




     Id. at 15 16.
 1
     The Court hereby adopts these limitations.
 2

 3   SO ORDERED.

 4

 5   DATED this 6th day of August, 2020.
 6

 7
                                                  _______________________________
 8                                                BARBARA J. ROTHSTEIN
                                                  UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                             4
